  Case 13-41197         Doc 74     Filed 01/16/19 Entered 01/16/19 09:47:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-41197
         Marlena S Hafferty

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/22/2013.

         2) The plan was confirmed on 02/13/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/17/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/11/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,800.00.

         10) Amount of unsecured claims discharged without payment: $72,329.12.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-41197          Doc 74         Filed 01/16/19 Entered 01/16/19 09:47:47                   Desc Main
                                          Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $22,962.00
        Less amount refunded to debtor                               $630.05

NET RECEIPTS:                                                                                     $22,331.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                       $0.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                           $875.50
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $875.50

Attorney fees paid and disclosed by debtor:                      $119.00


Scheduled Creditors:
Creditor                                           Claim         Claim          Claim       Principal       Int.
Name                                     Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVOCATE MED GROUP                   Unsecured          30.80           NA            NA            0.00        0.00
CAVALRY INVESTMENTS                  Unsecured            NA     13,134.00      13,134.00        656.70         0.00
CHECK N GO                           Unsecured      2,193.25       2,193.25      2,193.25        109.66         0.00
CITY OF CHICAGO DEPT OF REVENU       Unsecured     17,137.20            NA            NA            0.00        0.00
COOK COUNTY DEPT OF REVENUE          Priority             NA          44.19         44.19          44.19        0.00
COOK COUNTY TREASURER                Unsecured         175.00           NA            NA            0.00        0.00
DIRECTV                              Unsecured            NA         841.29        841.29          42.06        0.00
FIFTH THIRD BANK                     Unsecured         415.13        380.13        380.13          19.01        0.00
GILL PARK COOPERATIVE                Unsecured      1,250.00            NA            NA            0.00        0.00
GILL PARK COOPERATIVE                Unsecured      1,705.39            NA            NA            0.00        0.00
Great Lakes                          Unsecured      6,859.00            NA            NA            0.00        0.00
IL DEPT OF EMPL0YMENT SECURITY       Unsecured      6,157.00       6,621.00      6,621.00        331.05         0.00
IL DEPT OF REVENUE                   Unsecured            NA         408.09        408.09          20.40        0.00
IL STATE                             Unsecured         525.64           NA            NA            0.00        0.00
INTERNAL REVENUE SERVICE             Unsecured         113.82      6,146.35      6,146.35        307.32         0.00
INTERNAL REVENUE SERVICE             Priority          300.00      1,376.77      1,376.77      1,376.77         0.00
ISAC                                 Unsecured      4,313.81           0.00          0.00           0.00        0.00
MIDWEST DIAGNOSTIC PATHOLOGY         Unsecured          27.00           NA            NA            0.00        0.00
Northshore University Healthsystem   Unsecured         778.00           NA            NA            0.00        0.00
PRA RECEIVABLES MGMT                 Unsecured      5,000.00            NA            NA            0.00        0.00
PRA RECEIVABLES MGMT                 Secured        7,000.00     16,891.08      16,891.08     16,891.08    1,157.70
PREFERRED CAPITAL LENDING            Unsecured            NA            NA       1,279.35          63.97        0.00
PREFERRED CAPITAL LENDING            Secured              NA       1,279.35      1,279.35           0.00        0.00
RAZOR CAPITAL LLC                    Unsecured            NA         772.78        772.78          38.64        0.00
Scannicchio & Associates             Unsecured      1,043.57            NA            NA            0.00        0.00
SPRINT NEXTEL                        Unsecured            NA         960.98        960.98          48.05        0.00
US DEPT OF ED GREAT LAKES            Unsecured      6,238.21       6,997.01      6,997.01        349.85         0.00
VILLAGE OF SKOKIE                    Unsecured          50.00           NA            NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-41197         Doc 74      Filed 01/16/19 Entered 01/16/19 09:47:47                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $16,891.08         $16,891.08         $1,157.70
       All Other Secured                                  $1,279.35              $0.00             $0.00
 TOTAL SECURED:                                          $18,170.43         $16,891.08         $1,157.70

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,420.96          $1,420.96              $0.00
 TOTAL PRIORITY:                                          $1,420.96          $1,420.96              $0.00

 GENERAL UNSECURED PAYMENTS:                             $39,734.23          $1,986.71              $0.00


Disbursements:

         Expenses of Administration                               $875.50
         Disbursements to Creditors                            $21,456.45

TOTAL DISBURSEMENTS :                                                                      $22,331.95


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
